 1                                                       HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
      STATE OF WASHINGTON,
10                                                     Case No. 2:21-cv-00638-BJR
11                     Plaintiff,
                                                      STIPULATION FOR AND ORDER TO
                       v.                             EXTEND THE TIME FOR DEFENDANTS
12
                                                      TO RESPOND TO PLAINTIFF’S
13    NATIONAL MAINTENANCE                            COMPLAINT
      CONTRACTORS, LLC; NMC
14    FRANCHISING, LLC; MARSDEN
15    HOLDINGS, LLC; and ENCORE ONE,
      LLC,
16
                       Defendants.
17

18                                           STIPULATION

19          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, on the one hand,

20   and Defendants National Maintenance Contractors, LLC, NMC Franchising, LLC, Marsden

21   Holdings, LLC, and Encore One, LLC (“Defendants”), on the other, that:

22          1.        The time for Defendants to answer, move, or otherwise respond to the Complaint

23   of Plaintiff State of Washington in the above-captioned action is hereby extended to and including

24   June 14, 2021.

25

26
 1          2.     Good cause exists for this extension due to the complexity of the issues and
 2   Defendants National Maintenance Contractors, LLC, NMC Franchising, LLC, and Marsden
 3   Holdings, LLC’s voluntary acceptance of service of the Complaint.
 4                                              RESPECTFULLY SUBMITTED,
     Dated: May 21, 2021
 5
                                                s/Douglas C. Berry
 6                                              Douglas C. Berry, Esq., WSBA No. 12291
                                                s/Daniel J. Oates
 7                                              Daniel J. Oates, Esq., WSBA No. 39334
                                                MILLER NASH LLP
 8                                              Pier 70 – 2801 Alaskan Way, Suite 300
                                                Seattle, WA 98121
 9
                                                Tel: 206.624.8300
10                                              Fax: 206.340.9599
                                                Email: Doug.Berry@millernash.com
11                                                      Dan.Oates@millernash.com
12                                              LATHROP GPM LLP
13                                              s/Eric L. Yaffe
                                                Eric L. Yaffe, Esq.*
14                                              s/Frank J. Sciremammano
                                                Frank J. Sciremammano, Esq.*
15                                              600 New Hampshire Ave NW
                                                The Watergate, Suite 700
16                                              Washington, D.C. 20037
17                                              Tel.: 202.295.2200
                                                Fax: 202.333.4186
18                                              Email: eric.yaffe@lathropgpm.com
                                                        frank.sciremammano@lathropgpm.com
19                                              *pro hac vice applications forthcoming
                                                Attorneys for Defendants
20

21
                                                s/Julia K. Doyle
22                                              Julia K. Doyle, Esq., WSBA No. 43993
                                                s/Patricio A. Marquez
23                                              Patricio A. Marquez, Esq., WSBA No. 39334
                                                Assistant Attorneys General
24
                                                State of Washington
25                                              Consumer Protection Division
                                                800 Fifth Avenue, Suite 2000
26                                              Seattle, WA 98104
 1                         Tel: 206.254.0564
                           Email: Julie.Doyle@atg.wa.gov
 2
                                  Patricio.Marquez@atg.wa.gov
 3                         Attorneys for Plaintiff

 4
                           ORDER
 5

 6   SO ORDERED.

 7
     Dated: May 24, 2021
 8

 9

10
                                 A
                                 Barbara Jacobs Rothstein
11                               U.S. District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
